Citation Nr: 0903691	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-21 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to increased rating in excess of 20 percent 
for residuals, posterior process talus fracture, left heel, 
with left ankle flexor hallucis longus tendinitis, 
degenerative joint disease and mild instability.

2.  Entitlement to increased initial rating in excess of 10 
percent for left knee patella chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from May 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Denver, 
Colorado, which increased the evaluation from 10 to 20 
percent for the residuals of posterior process talus fracture 
of left heel.  However, since a rating in excess of 20 
percent is available for the disability and the veteran has 
not withdrawn his appeal, the issue remains on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  The rating decision also 
granted secondary service connection and assigned 10 percent 
for the left knee patella chondromalacia.

In September 2008 the veteran testified at a Board hearing 
before the undersigned at the RO.  A transcript of the 
hearing has been incorporated into the record.  The veteran 
also submitted additional evidence with a waiver of initial 
RO review.


FINDINGS OF FACT

1.  The veteran's residuals, posterior process talus 
fracture, left heel, with left ankle flexor hallucis longus 
tendinitis, degenerative joint disease and mild instability, 
is manifested by no more than moderately severe impairment of 
the foot; severe impairment, left ankle ankylosis, or loss of 
use of the left foot are not shown.

2.  The veteran's left knee chondromalacia patella is 
presently manifested by flexion to 135 degrees, extension to 
0 degrees, and complaints of pain. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals, posterior process talus fracture, left heel, with 
left ankle flexor hallucis longus tendinitis, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes (DC) 5270-5274, 5284 (2008).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a; DC 5014, 5257, 5260, 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when an appeal arises from the initially 
assigned rating, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Recently, the 
United States Court of Appeals for Veterans Claims (Court) 
held that staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The evaluation of the same disability or the same 
manifestations under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in "pyramiding," contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; functional loss may occur as a result of weakness, 
fatigability, incoordination, or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.




Analysis 

Left Heel/Ankle

The veteran's residuals, posterior process talus fracture, 
left heel, with left ankle flexor hallucis longus tendinitis 
disability is currently rated as 20 percent disabling under 
38 C.F.R. § 4.71, DC 5284.  DC 5284 assigns a 10 percent 
rating for a moderate foot injury, a 20 percent rating for a 
moderately severe foot injury, and a 30 percent rating for a 
severe foot injury.  With actual loss of use of the foot, a 
40 percent rating will be assigned.  See Note to Diagnostic 
Code 5284.

A review of the pertinent evidence of record reveals that the 
criteria for the assignment of a rating in excess of 20 
percent are not met.  The veteran was afforded a VA joint 
examination in February 2006.  The examiner noted the veteran 
had earlier complained of weakness in the left ankle and 
instability on inversion and eversion.  On objective 
examination the left ankle, the examiner noted a popping 
sensation, increased lateral laxity on stress testing, and 
increased pain within the joint with passive motion.  Left 
ankle range of motion was within normal limits, except 
eversion was 0-40 degrees (while 0-30 degrees was normal) and 
inversion was 0-30 degrees (0-20 was normal).  The lateral-
medial instability was mild.  On repetitive exertion testing, 
left ankle dorsiflexion was 0-45 degrees and decreased to 0-
35 degrees and there was crepitus in the ankle joint 
throughout.  Regarding the DeLuca factors, the examiner 
estimated an additional 10 degrees of functional impairment 
of the left ankle dorisflexion on the basis of repetitive 
use, due to pain in use, limited endurance, and weakness.  
The veteran's fatigability and incoordination were not 
characteristic and pain with use had a major functional 
impact.  X-rays showed degenerative changes and subchondral 
sclerosis.  The examiner made the diagnosis of status post 
posterior talus fracture with nonunion, degenerative joint 
disease and mild instability.

Thereafter, the veteran continued to report constant, 
tremendous pain that affected his speed at his work.  See 
Veteran's Statement July 2007.  His employer submitted a 
March 2008 statement in which he described how much slower 
the veteran was on the job and that the veteran missed at 
least two or more days a week due to complaints of pain.  His 
boss stated that he did not know how long the veteran would 
remain employed at that facility because of the veteran's 
absences.  

The veteran was afforded another VA joint examination in 
March 2008.  The examiner noted the current symptoms of 
lateral pain, popping, grinding, and giving away in the left 
ankle.  Activities of daily living could be accomplished but 
with pain.  The examiner noted the veteran did not use any 
assistive devices.  Objective examination of the ankle found 
diffuse tenderness across the ankle joint.  Dorisflexion was 
15 degrees and plantar flexion was 30 degrees.  The ankle was 
stable to anterior draw test.  Dorisflexion strength was four 
over five, as was plantar flexion.  The examiner noted 
increased pain with repetitive resisted extension of the 
ankle (dorisflexion), though no increased pain with resisted 
plantar flexion.  There was mild incoordination in ankle 
motion and mild antalgia in his gait.  Upon objective 
examination of the left foot, the examiner noted mild 
tenderness in the region of the sinus tarsi and the subtalar 
joint.  X-ray studies showed minimal degenerative change in 
the first MTP (metatarsophalangeal) joint.  The examiner 
stated that he would assign an additional five degree range 
of loss of motion in ankle dorisflexion, extension, in 
consideration of DeLuca.

As noted above, the preponderance of the evidence is against 
the assignment of a disability rating in excess of 20 percent 
for the veteran's residuals, posterior process talus 
fracture, left heel, with left ankle flexor hallucis longus 
tendinitis disability.  Clinical findings do not demonstrate 
severe impairment.  Rather the 20 percent rating contemplates 
the veteran's slight limitation in the left ankle 
dorisflexion and plantar flexion and mild incoordination in 
ankle motion.  The assignment of the 20 percent rating also 
considers the veteran's complaints of pain, popping, grinding 
and giving way, along with his affected gait and arthritis.  
There is no objective evidence of severe functional 
impairment due to limited motion, pain, instability, popping, 
or grinding.  Accordingly, entitlement to an increased rating 
is denied.  

The Board has also considered whether the veteran should be 
considered for a separate rating under any of the other 
Diagnostic Codes applicable to rating disability of the foot.  
See 38 C.F.R. § 4.71a, Codes 5276 to 5283.  Such a separate 
rating is not warranted, however, as a rating under Code 5284 
encompasses disability of the whole foot.  Thus a separate 
rating for specific foot or toe pathology in addition to the 
20 percent rating already awarded for moderate disability of 
the left foot, e.g. hammertoes under Code 5282, would violate 
the rule against pyramiding.  See 38 C.F.R. § 4.14; 
VAOPGCPREC 9-04.  Such a separate rating would also have the 
potential to create the incongruous situation where a veteran 
actually received a rating equal to or greater than the 40 
percent rating for loss of use of the foot for pathology that 
did not result in actual loss of use of the foot.

The Board has also considered whether the veteran could be 
afforded a separate rating for left ankle disability.  See 38 
C.F.R. § 4.71a, DC 5270-5274.  Given that the ankle 
disability has always been considered as part of the 
veteran's residuals of the talus fracture in service, the 
Board finds that the rating under Code 5284 actually 
encompasses the veteran's left ankle pathology.  The 
veteran's overall foot disability to merit a 20 percent 
rating for moderately severe pathology, the veteran's ankle 
pathology must be included in the rating, as the record does 
not show that either the veteran's foot pathology alone or 
his ankle pathology alone have been moderate in nature.  
Further, rating the veteran's disability under Code 5270 
could not merit a rating in excess of 20 percent as ankylosis 
has not been shown.  See DC 5270.

The Board also finds that a staged rating is not warranted 
here, as the degree of impairment due to residuals, posterior 
process talus fracture, left heel, with left ankle flexor 
hallucis longus tendinitis has not varied significantly 
during the appeal period.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The veteran asserts that the service-
connected left heel/ankle disability, especially the chronic 
pain, has interfered with his ability to remain employed.  
See veteran's statements, July 2007 and June 2008.  In a 
March 2008 statement, the veteran's employer indicated that 
the veteran was obviously slower in his duties and that he 
had missed so many days due to complaints of pain that the 
employer was not certain how long the veteran would remain in 
his employ at all.  

The Board is cognizant of the aforementioned evidence.  
Nonetheless, it finds that assigned 20 percent rating 
adequately compensates the veteran's left heel/ankle 
disability.  In spite of the March 2008 employer's statement, 
the record does not show that the veteran's disability is 
productive of marked interference with employment or frequent 
periods of hospitalization.  There is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  As reasoned above, the criteria for a 
rating in excess of 20 percent are not met, and although the 
veteran experiences some occupational impairment, such 
impairment is contemplated in the assigned 20 percent rating.  
No evidence of an exceptional or unusual disability picture 
which causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation) 
such that application of the regular schedular standards is 
rendered impracticable is present.  In light of this 
evidence, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met, and this case does not 
warrant referral to the Director of the Compensation and 
Pension Service for consideration of an extraschedular 
rating.

The appeal for an increased scheduler rating in excess of 20 
percent for residuals, posterior process talus fracture, left 
heel, with left ankle flexor hallucis longus tendinitis, 
degenerative joint disease and mild instability, is denied.

Left Knee

This appeal arises from the initial disability rating 
assigned for the veteran's service-connected left knee 
disability upon the award of service connection; thus, 
consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran is service-connected for chondromalacia patella 
of the left knee.  There is no specific Diagnostic Code for 
this disability.  However, when a disability is encountered 
that is not listed in the rating schedule it is permissible 
to rate under a closely related disease or injury in which 
the functions affected, the anatomical location and the 
symptomatology are closely analogous to the condition 
actually endured.  38 C.F.R. § 4.20 (2008).

The veteran's chondromalacia patella of the left knee is 
rated by analogy under DC 5014 for osteomalacia which 
required that the disability be rated on limitation of motion 
of the affected part as arthritis degenerative.  38 C.F.R. § 
4.71a, DC 5014 (2008).  

DC 5003 states that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint of group of minor joints affected by limitation of 
motion to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

The Board may also consider limitation of flexion of the leg 
(knee) which is rated under Diagnostic Code 5260.  This 
Diagnostic Code provides that when flexion is limited to 60 
degrees a noncompensable disability rating is assignable.  A 
10 percent disability rating contemplates limitation of 
flexion to 45 degrees, with ratings of 20 and 30 percent 
provided for even greater limitation of flexion.  38 C.F.R. § 
4.71a, DC 5260 (2008). 

Further, limitation of extension of the leg (knee) is rated 
under Diagnostic Code 5261.  This Diagnostic Code provides 
that when extension is limited to 5 degrees a noncompensable 
disability rating is assignable.  A 10 percent disability 
rating contemplates limitation of extension to 10 degrees, 
with ratings up to 50 percent being provided for even greater 
limitations of extension.  38 C.F.R. § 4.71a, DC 5261 (2008).

Another potentially applicable Diagnostic Code is DC 5257 
that provides a 10 percent rating for slight recurrent 
subluxation or lateral instability of the knee; a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability of the knee, and a 30 percent rating for severe 
recurrent subluxation or lateral instability of the knee.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; functional loss may occur as a result of weakness, 
fatigability, incoordination, or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

May 2005 VA treatment reports show the veteran's complaints 
of pain and "popping", though no locking or swelling.  The 
examiner noted mild effusion, a stable knee, normal gait, 
mild medial pain with McMurray's test, and negative anterior 
drawer.  X-ray examination was within normal limits. 

The veteran complained as well about chronic pain and 
"popping" in his left knee at the February 2006 VA joint 
examination.  There was no effusion.  The patellar grind test 
was positive, with pain over the medial patellar region and 
associated crepitus, though no patellar laxity.  Knee joint 
range of motion was entirely within normal limits.  After 
knee squats, knee flexion remained 0 to 140 degrees.  As 
normal ranges of motion for the knee are from 0 degrees to 
140 degrees, limitation of motion was not present.  See 38 
C.F.R. § 4.71, Plate II.  McMurray's and anterior drawer 
tests were negative.  Collateral ligaments were stable to 
valgus and varus stress, testing at 0 to 30 degrees flexion.  
The examiner made the diagnosis of left knee patella 
chondromalacia.  

In his March 2008 VA joint examination, the veteran again 
complained about knee pain and popping, stating he had missed 
quite a bit of work in the previous twelve months due to his 
foot and ankle problems.  The veteran reported knee swelling 
and locking intermittently, though no giving way.  The knee 
pain was constant with no flare-ups.  Physical examination 
revealed mild to moderate retropatellar compression 
tenderness.  The medial collateral ligament and lateral 
collateral ligament were stable to vargus and valgus stress.  
There was no gross weakness in flexion of extension of the 
knee.  The right knee had full range of motion, with 
extension of 0 degrees and flexion 140 degrees.  The examiner 
described only mild incoordination in knee motion.  

In June 2008, the veteran began physical therapy.  The 
therapist noted the veteran's complaint of pain and that the 
left knee had 135 degrees of flexion.  The therapist assessed 
left knee medial meniscus tear with a moderately laxity of 
the anterior cruciate ligament (ACL) and ordered a left knee 
brace for him.

A review of the evidence reveals that the preponderance of 
the evidence is against the assignment of a disability rating 
in excess of 10 percent for the veteran's left knee 
disability.  Specifically, there is no instability of the 
knee and there is only a slight limitation of flexion which 
of itself does not warrant a compensable disability rating.  
No limitation of extension is present.  Accordingly, 
entitlement to an increased rating is denied.  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
The appellant's complaints of pain in his left knee have been 
considered and have been taken into account in the assignment 
of the 10 percent disability rating for his slight limitation 
of motion of the left knee.  The Board has considered the 
veteran's claim for increased ratings for his musculoskeletal 
disabilities under all appropriate diagnostic codes.  38 
C.F.R. § 4.59.  This has been accomplished in the present 
case.  Moreover, although the Board is required to consider 
the effect of pain when making a rating determination, which 
has been done in this case, it is important to emphasize that 
the rating schedule does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In the instant case, the veteran has not reported, and record 
does not suggest, marked interference with employment caused 
by the service connected left knee other than that 
contemplated within schedular standards, and no periods of 
hospitalization due to the left knee.  There is no evidence 
that the service-connected left knee disability presents an 
unusual or exceptional disability picture.  The Board finds 
that the veteran's symptoms are consistent with the criteria 
in the Rating Schedule.  The Board finds that the left knee 
disability picture is not unusual or exceptional and does not 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  Therefore, the 
Board concludes that the question of an extra-schedular 
rating for the left knee has not been raised, and need not be 
further herein addressed.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Finally, upon reviewing the longitudinal record in this case, 
the Board finds that a staged rating is not warranted.  The 
appeal is denied.  

Duty to Assist and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2006 and March 2006.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, such as this veteran's 
left knee claim, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The veteran bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his left knee claim was awarded 
with an effective date of October 2005, and a 10 percent 
rating was assigned.  He was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
The veteran was provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, and he was assigned the 
date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

Regarding the claim for an increased evaluation of the 
veteran's left heel/ankle adequate notice was provided in 
this case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Vazquez-Flores v. Peake, 22 Vet. App. 37, 49 (2008).  
In January 2006 and February 2008 letters, the RO stated that 
to establish entitlement to an increased evaluation for his 
service-connected residuals, posterior process talus 
fracture, left heel, with left ankle flexor hallucis longus 
tendinitis, the evidence must show that his condition "ha[d] 
worsened enough to warrant the payment of a greater 
evaluation."  The letter also explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  The June 2008 letter set forth the 
criteria for the next higher disability rating available for 
the left foot under the applicable diagnostic code.  

VA has assisted the veteran in obtaining evidence, to include 
affording the veteran physical examinations, obtaining 
medical opinions as to the etiology and severity of 
disabilities, and affording the veteran a Board hearing.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals, posterior process talus fracture, left heel, 
with left ankle flexor hallucis longus tendinitis, is denied.

Entitlement to a disability rating in excess of 10 percent 
for chondromalacia patella of the right knee is denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


